CHIEF JUSTICE PETERS
delivered the opinion oe the court.
The act* entitled “An act to amend the Criminal Code of Practice in relation to the taking of bail” (Session Acts 1871-2, vol. 1, p. 17) does not declare the bail bond executed by a sheriff, justice of the peace, or attorney at law void; it is directory, and only declares that no officer of the commonwealth authorized to take bail under the provisions of the Criminal Code shall take as bail any attorney at law, etc.; but if those of the exempted or privileged classes persist in tendering themselves as bail, and, by becoming such, procure the discharge of persons accused of crime, they will not be heard to say that they are not bound because they violated the law. The best way to enforce obedience to the law is to punish its infraction; and if officials will break the barrier the law has erected for their protection, and shall suffer therefrom, they at least may learn caution for the future, and others may profit by their example.
If the sureties in'the bail bond contracted with each other that all were to be bound or none would be, the commonwealth was no party to that contract, and is not bound by it.
Perceiving no error in the proceedings in the court below, the judgment is affirmed.


An Act to amend the Criminal Code of Practice in relation to the Talcing of Bail.

Seo. 1. That no officer of this commonwealth authorized to take bail under the provisions of the Criminal Code of Practice shall take as bail any attorney at law, judge, sheriff, deputy sheriff, clerk of a court, deputy clerk, mayor of a town, jailer, coroner, surveyor, assessor, marshal, constable, justice of the peace, police officer, or master commissioner in chancery.
Sec. 2. This act shall be in force from and after the 1st day of May, 1872. ' ■
Approved February 8, 1872.